 


109 HR 64 IH: Family Heritage Preservation Act
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 64 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Cox (for himself, Mr. Bonilla, Mrs. Blackburn, Mr. Feeney, Mr. Akin, Mr. Shimkus, Mr. Shuster, Mr. Sullivan, Mr. Mario Diaz-Balart of Florida, Mr. Weller, Mr. King of Iowa, Mrs. Myrick, Mr. Coble, Mr. Wamp, Mr. McCrery, Mr. Cunningham, Mr. McHugh, Mr. Cantor, Mr. Chocola, Mr. Gibbons, Mr. Dreier, Mr. Fossella, Mr. Gary G. Miller of California, Mrs. Jo Ann Davis of Virginia, Mr. Norwood, Mr. Otter, Mr. Blunt, Mr. Ferguson, Mr. Brown of South Carolina, Mr. Kingston, Mr. Hall, Mr. Manzullo, Mr. Simpson, Mr. Bartlett of Maryland, Mr. Calvert, Mrs. Bono, Mr. Oxley, Mr. Miller of Florida, Mr. Issa, Mr. Pence, Mr. Neugebauer, Mr. Alexander, Mr. Hunter, Mr. Wilson of South Carolina, Mr. Franks of Arizona, Mrs. Musgrave, Mr. Aderholt, Mr. Burton of Indiana, Mr. Tiberi, Mr. Burgess, Mr. Boozman, Mr. Kline, Mr. Forbes, Mr. Mack, Mr. Kirk, Mr. Doolittle, Mr. Boehner, Mrs. Kelly, and Mr. Jones of North Carolina) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To repeal the Federal death tax, including the estate and gift taxes and the tax on generation-skipping transfers. 
 
 
1.Short titleThis Act may be cited as the Family Heritage Preservation Act. 
2.FindingsCongress finds that: 
(1)Hard working American men and women spend a lifetime saving to provide for their children and grandchildren, paying taxes all the while. Throughout their lives, they pay taxes on the income and gains from their labor and their investment. Because of the heavy burden of income taxes, property taxes, and other levies, it is enormously difficult to accumulate savings for a family’s future. Worst of all, when the purpose of that hard earned saving is about to be achieved, families discover that between 37 percent and 55 percent of their after-tax savings are confiscated by Federal death taxes. 
(2)These transfer, estate, and gift taxes punish lifelong habits of thrift; they discourage entrepreneurship; they penalize families; and they have a negative effect on other tax revenue sources. 
(3)These taxes raise almost no material revenue for the Federal Government. In fiscal year 2004, they produced about 1 percent of total Federal revenues. 
(4)The waste and economic inefficiency caused by death taxes is well known. American families employ legions of tax accountants and lawyers each year to set up trusts and other prolix devices designed to avoid these onerous levies. The make-work imposed upon the economy comprises billions of dollars. 
(5)To pay these excessive taxes, many small businesses must liquidate all or part of their assets. By causing business closures, these taxes constrict business activity, increase unemployment, and reduce tax revenues to the Federal Government. 
(6)Repealing these taxes will ensure economic fairness for all American families and businesses and economic growth and prosperity for the Nation as a whole. 
3.Repeal of Federal transfer taxes 
(a)General ruleSubtitle B of the Internal Revenue Code of 1986 (relating to estate, gift, and generation-skipping taxes) is hereby repealed. 
(b)Effective dateThe repeal made by subsection (a) shall apply to the estates of decedents dying, and gifts and generation-skipping transfers made, after December 31, 2004. 
 
